Citation Nr: 0938843	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Apellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active service from September 1943 to March 
1946.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for a low back disability.

In June 2006, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decision of October 2006, the Board denied service 
connection for a low back disability.  The Veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By June 2008 Order, the Court vacated the Board's 
October 2006 decision and remanded the matter to the Board 
for compliance with the instructions contained in a May 2008 
Joint Motion for an Order Vacating the Board Decision of the 
Appellant and the VA Secretary.  

In December 2008, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for 
findings indicative of an injury to the lower back.  

2.  The Veteran has been diagnosed as suffering from a 
disability of the lower back.

3.  The Veteran's low back disorder is not related to his 
military service.  



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 5107(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
outpatient treatment records.  And the Veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.   

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

A Low Back Disorder

The Veteran claims that during his enlistment in late 1945 
and early 1946, he injured his lower back while located in 
Korea.  He contends that he was in a jeep that overturned and 
he was thrown from the jeep, landing on his back.  He has 
stated, via his testimony before the Board, that he received 
minimal treatment for the back injury and that he 
subsequently rotated back to CONUS.  

The service treatment records show no complaint, diagnosis or 
treatment for a low back disorder.  The Veteran's March 1946 
separation examination report shows that the only noted 
disease, wound or injury reported by the Veteran was 
hospitalization in March 1945 for dermatitis.  The 
examination report shows that there were no musculoskeletal 
defects.  

VA records from the late 1980's to the present have been 
reviewed.   In September 1984, the Veteran complained of 
right hip pain with onset about 8 weeks prior.  He denied a 
history of trauma to the lower back.  It was noted that given 
the evidence of polyradiculopathy in the L4-S1 region, one 
must entertain the possibility of disc herniation at the L4 
level on the right.  In October 1984 he was noted to have 
lumbar plexitis or femoral neuritis.  In September 1990, X-
rays were reported to show L3-4 disc narrowing.  The finding 
was, L4 radiculopathy; rule out spinal stenosis, degenerative 
disc, L3-4; degenerative spondylolisis.  A bone scan in 
December 1985 as well as one done in September 1999 showed 
evidence of degenerative joint disease in the spine.  The 
more recent medical records do confirm treatment for lower 
back complaints.

In a June 2004 statement a VA physician reported that the 
Veteran had been his patient for the past year, and that he 
has severe degenerative disease of the lumbar spine to 
include spinal stenosis.  The examiner stated that this 
process has been going on for quite some time, and that the 
exact date of onset is impossible to determine.  He noted 
that the Veteran told him that he was thrown out of a jeep 
while serving in Korea at the end of WWII.  The examiner 
offered that it is possible that this event started a 
degenerative cascade leading to his problems today, but there 
is no way of knowing this for certain.   

To support his claim, the Veteran submitted a statement by 
his wife received in June 2004.   In her statement, the wife 
stated that she had received a letter from the Veteran during 
service indicating that the Veteran had been in an accident. 
The wife further stated that when the Veteran returned to 
CONUS he received treatment from a doctor (the Veteran's 
uncle) along with other medical practitioners.  He also 
submitted a copy of a letter sent to him form [redacted] in 
Korea.  The letter noted that it was wished that the Veteran 
return from Korea without any accident.   

In a September 2008 statement, a VA physician noted that the 
Veteran was being followed in the pain clinic due to chronic 
low back pain.  It was noted the Veteran has maintained that 
the initial event happened when he was in Korea.  It was 
noted that it is possible that the initial injury was during 
active duty and that the after effect is what is seen now. 

The Veteran has also submitted a June 2008 statement from his 
sister in which she states that she recalled her parents' 
concern regarding the Veteran when they heard had been in an 
accident while riding in a jeep.  She noted that as a young 
adult she recalled him complaining of back pain and his 
visits to a chiropractor and a physician.  

The Veteran was examined by VA in February 2009.  He reported 
a history of injuring his back when he was thrown from a 
jeep.  He stated he went to sick call and was on bed rest for 
two weeks.  He reported being discharged from service three 
months after the accident.  The examiner reviewed the claims 
file and noted that the earliest medical record available of 
back problems occurred in September 1984.  It was noted that 
the Veteran did not give a history of a back injury at that 
time.   The Veteran was examined, and the diagnosis was, 
lumbar spondylosis with spinal stenosis bony metastases to 
the spine from prostate cancer.  The examiner opined that 
lumbar spondylosis with spinal stenosis is not caused by or 
the result of in service injury.  The rationale offered was 
that there is no documentation in the service records that 
the Veteran had a back injury and that the Veteran did not 
report a long standing history of back pain prior to 1984.  
It was noted that the Veteran initiated a claim for 
disability in 1951 but not for back pain.  

The Veteran was examined by VA in May 2009.  The claims file 
was reviewed.  He reported a history of injuring his back 
when he was thrown from a jeep.  He stated he went to sick 
call t for two weeks.  He reported being discharged from 
service three months after the accident.  The Veteran was 
examined and the diagnosis was, lumbar spondylosis with 
stenosis; blastic lesions of the lumbar spine.  The examiner 
noted that in is as least as likely as not that the low back 
disability was caused by or inservice injury.  The examiner 
went on to say that whether it is at least as likely as not 
that any currently diagnosed low back disability had its 
onset in the military service would not be able to be 
resolved without resorting to mere speculation. 

In July 2009, the February 2009 VA examiner offered an 
addendum to her February 2009 examination report.  She 
advised that she had reviewed the VA physicians' reports of 
June 2004 and July 2008 and that their reports did not change 
her opinion.  The examiner reported that the current 
diagnosis of herniated lumbar disc and stenosis is not caused 
by the inservice accident because the Veteran was 
asymptomatic from 1946 to 1984, almost 40 years interval 
between the accident and onset on his back pain as documented 
in his medical records.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The Board is not bound to accept any opinion (from a VA 
examiner, private physician, or other source) concerning the 
merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  
Rather, it has a duty to assess the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Factors that may be considered in assessing the probative 
value of a medical opinion include a physician's access to 
the claims file or pertinent evidence, the thoroughness and 
detail of the opinion, the accuracy of the factual premise 
underlying the opinion, the scope of examination, the 
rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the 
examiner.  See generally Prejean v. West, 13 Vet. App. 444, 
448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The Board is aware that a medical opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has very recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also 
stated that "most of the probative value of a medical opinion 
comes from its reasoning", and that the Board "must be able 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion."  Id.

The evidence does not show that the Veteran had arthritis in 
service or within one year following his separation from 
active service.  The earliest evidence of record diagnosing 
this disorder is in the mid 1980's.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has stated that he believes the injury that he 
sustained in service contributed to the development of his 
low back disorder.  While the Veteran, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus the Board assigns no weight to his opinion as 
to the etiology of his low back disorder.  However, he as 
well as his wife and sister are competent to attest to 
symptomatology.  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the 
Veteran may be claiming continuity of symptoms since service, 
the Board must assess his credibility.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran, his wife or his sister are 
able to observe continuity of his symptoms, their offerings 
are outweighed by the competent medical evidence.  Simply 
stated, the Veteran's service treatment records (containing 
no competent medical evidence of a low back disorder) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with a low back 
disorder for almost 40 years following service), outweigh the 
Veteran's contentions.

The Board notes that during the Veteran's hearing before the 
undersigned he testified that he received minimal treatment 
for his back in service; however he has reported on VA 
examinations that he was treated and was on sick call for two 
weeks.  Further he himself has dated his low back complaints 
at the earliest to occurring in 1984, decades after service.  
The Veteran's statement that he had a low back injury and a 
low back disorder is not credible, as it is refuted by the 
contemporaneous service treatment record which does not show 
any reference to back problems including at separation where 
the Veteran did not list any back injury (which he has 
contended occurred three months prior to separation).  While 
the Veteran is contending that he has had continuity of 
symptomatology since service as noted previously, there is 
nothing in the record to show treatment for at service 
separation or after service until 1984.  And at that time, he 
noted the pain began eight weeks prior.  This evidence, as a 
whole, is inconsistent, and diminishes the Veteran's 
credibility as to any complaints of continuity of 
symptomatology.  

As to the letter from Mr. [redacted], it is general in nature and 
does not relate to any accident that was incurred or symptoms 
that the Veteran may have exhibited.  

Turning to the medical evidence, the Board finds that the VA 
examination of February 2009 combined with the addendum 
thereafter in July 2009 to be more probative than the 
statement submitted by the VA clinician in June 2004 or the 
statement provided by the VA examiner in September 2008.  It 
is noted that the assertions made by the doctors in June 2004 
and September 2008 are inconclusive and speculative.  In 
other words, the opinions are not definitive in proving the 
claim.  The assertions are deemed to be of limited weight as 
the statements fail to assert a medical basis upon which the 
suppositions were predicated.  The Court has made it clear 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992). See also Perman v. Brown, 5 Vet. App. 
237, 241 (1993).  In essence, these opinions provide no 
reasoning to support the findings and do not show that the 
examiners applied a valid medical analysis to the significant 
facts of the case to support the opinions.  

The Board finds more persuasive the opinion of the VA 
examiner in February 2009 with the July 2009 addendum rather 
than the June 2004 of the September 2008 opinions.  First, 
the 2009 examiner had reviewed the claims file and the 
examination report documented the physical examination of the 
Veteran.  Rationale for the opinion was offered.  The June 
2004 and September 2008 examiners did not provide an 
examination report for the Veteran with the stated opinion.  
No rationale was provided for the finding that the Veteran's 
low back disorder may be related to service.  The examiners 
merely stated that it was "possible."  The opinions merely 
communicate that a causal connection has not been ruled out, 
not that the connection is definite or that a relationship is 
probable.  Bloom v. West, 12 Vet. App. 185, 186-187 (1999) 
(the physician's opinion, without any supporting rationale, 
that the Veteran's time as a prisoner of war could have 
precipitated the initial development of his fatal lung 
condition is too speculative to provide the degree of 
certainty required for a nexus opinion).  The findings were 
made by a medical professional, so they constitute competent 
medical evidence.  But a medical opinion that provides no 
rationale does not provide the degree of medical certainty 
needed to support a claim.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  For these reasons, the Board assigns greater 
weight to the VA examiner's findings in 2009 and conclusion 
that that the Veteran's low back disorder is not related to 
his military service. 

As to the May 2009 VA examination report it is noted that the 
examiner at first relates the low back disability to service 
and then concludes that an opinion could not be reached 
without resorting to speculation.  As such this opinion has 
no probative value since the findings are contradictory as 
well as speculative.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical opinions which are speculative or 
inconclusive in nature cannot support a claim.].

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Although there is conflicting evidence in the record 
as to the cause of the Veteran's current low back disorder, 
when the relative weight of the evidence is considered, there 
is no approximate balance of positive and negative evidence.  
The evidence against the claim is much greater than that in 
favor, and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  Hence, service connection is denied.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


